UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-50274 Vanguard Minerals Corporation (Name of small business issuer in its charter) Nevada Nil (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) SUITE 2800 SAN DIEGO, CA (Address of principal executive offices) (Zip Code) Issuer’s telephone number (858)525-5695 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value (Title of Class) Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo T Revenues for the fiscal year ended December 31, 2009 were $0. As at April 30, 2011, the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the last reported sales price of such common equity was approximately $438,600. As of April 30, 2011, the registrant had outstanding 1,469,444 shares of common stock, par value $0.001, of which there is only a single class. DOCUMENTS INCORPORATED BY REFERENCE None Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] TABLE OF CONTENTS Page Number FORWARD LOOKING STATEMENTS PART I ITEM 1. Description of Business. 1 ITEM 1A. Risk Factors. 6 ITEM 2. Description of Property. 11 ITEM 3. Legal Proceedings. 11 ITEM 4. Submission of Matters to a Vote of Security Holders. 11 PART II ITEM 5. Market for Common Equity and Related Stockholder Matters. 12 ITEM 7. Management’s Discussion and Analysis or Plan of Operation. 15 ITEM 8. Financial Statements. F-1 ITEM 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 21 ITEM 9A. Controls and Procedures. 21 ITEM 9B. Other Information. 23 PART III ITEM 10. Directors, Executive Officers, Promoters and Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act. 23 ITEM 11. Executive Compensation. 25 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 26 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 28 ITEM 14. Principal Accountant Fees and Services. 28 PART IV ITEM 15. Exhibits 30 Signatures 30 PART I SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Form 10-K, press releases and certain information provided periodically in writing or verbally by our officers or our agents contain statements which constitute forward-looking statements. The words “may”, “would”, “could”, “will”, “expect”, “estimate”, “anticipate”, “believe”, “intend”, “plan”, “goal”, and similar expressions and variations thereof are intended to specifically identify forward-looking statements. These statements appear in a number of places in this Form 10-K and include all statements that are not statements of historical fact regarding the intent, belief or current expectations of us, our directors or our officers, with respect to, among other things: (i) our liquidity and capital resources; (ii) our financing opportunities and plans; (iii) our ability to generate revenues; (iv) competition in our business segments; (v) market and other trends affecting our future financial condition or results of operations; (vi) our growth strategy and operating strategy; and (vii) the declaration and/or payment of dividends. Investors and prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, those set forth in Part I, Item IA of this annual report on Form 10-K, entitled Risk Factors. Except as required by law, we undertake no obligation to update any of the forward-looking statements in this Form 10-K after the date of this report. ITEM 1. DESCRIPTION OF BUSINESS. OVERVIEW We are an exploration stage mining company that has briefly conducted other businesses, including wireless and mobile software and management consulting.We are actively in the process of interviewing geological firms for our mineral properties and raising funds to develop those properties.We have previously entered intotwo agreements with Coastal Uranium Holdings Ltd. to acquire its rights and options to acquire an undivided 50% right, title and interest in certain mineral claims in the Athabasca region.As yet, we have not been able to fund the development of our mineral projects and have relied on revenue from our management consulting business to sustain us.We plan to exit this business as soon as we can secure funding for our mineral properties and are not currently soliciting new management consulting clients. CORPORATE HISTORY AND DEVELOPMENT Overview Vanguard Minerals Corporation, formerly Knewtrino, Inc., (the “Company”) was originally incorporated as Mongolian Explorations Ltd. on August 25, 2003, under the laws of the State of Nevada. We were originally founded to conduct mineral explorations in Mongolia. Although we did exploratory feasibility work on mineral lease development, we abandoned our mineral exploration efforts in April, 2006 due to the deteriorating political and security situation in Mongolia and specifically due to intense protests over North American mining concessions in that country which jeopardize the safety of our consultants as well as undermining our confidence that we will ever be able to see a return on our continued investments to develop the properties. Since that time, we had appointed an interim chief executive officer, Jenifer Osterwalder, who saw us through our transition out of the mineral exploration business and now are under the leadership of a new chief executive officer, Vladimir Fedyunin, and we were in the process of developing a business around cell phone enabled wireless applications. Toward that end, we acquired the intellectual property of wireless technology start-up Instant Wirefree, Inc., a Nevada corporation.Unfortunately, we were not able to make the transition to the ultra-competitive field of cell phone wireless applications.In June, 2007, we made the decision to abandon this line of business and to no longer pursue commercialization of any product in the wireless space.Instead, we have returned to our original, core focus of mining, where the company has its roots, however, we wished to find a more politically stable and less dangerous environment to mine in than Mongolia. In September, 2007, we changed our name to Vanguard Minerals Corporation to reflect our renewed commitment to our traditional core business of mineral exploration.In November 2007, the Company entered into an agreement with Coastal Uranium Holdings Ltd. to acquire its right and option to acquire an undivided 50% right, title and interest in certain mineral claims in the Athabasca region.The option was acquired through payment of $57,585 in cash as well as 2,000,000 common shares of the Company.On April 6, 2008, we entered into another agreement with Coastal Uranium Holdings Ltd., whereby we acquired a 50% undivided right, title and interest to the mineral claim numbered S-110476 in the Athabasca region of Canada in exchange for $250,000 CAD ($248,508 USD) and 4,000,000 common shares of Vanguard Minerals corporation.In addition, we have agreed to take on the financial responsibility of Coastal to fund development of the mineral property that is the subject of claim S-110476. 1 The Company has not yet made any significant development progress on any mineral property within the Athabasca region and does not believe it will be able to do so until it acquires additional resources through debt or equity investments, partnerships or other methods of capital infusion. In February, 2010, James Price was appointed President, Chief Executive Officer and Sole Director of the Company.Vladimir Fedyunin, the former President and CEO, remained as Principal Financial and Accounting Officer. On April 16, 2010, we effected a 300 for 1 reverse stock split in our common shares for shareholders of record as of that date. On April 20, 2010, the Company initiated a new line of business doing business as Vanguard Management.The Company intends to provide management and business development consultation to emerging growth companies in a wide variety of fields including uranium mining, gold and silver mining, coal mining, clean coal technology, environmentally friendly resource extraction, green energy technologies as well as other businesses that may be interested in the Company's services. On April 23, 2010, the Company completed a sale transaction whereby it sold 1,000,000 of its common shares at a price per share of $1.50.The per share purchase price was paid in the form of shares of PEI Worldwide Holdings, Inc., a Nevada corporation ("PEI").The per share purchase price was derived from the closing price of shares of PEI on April 20, 2010 as listed on the Pink Sheets, which was $1.50 per share.Therefore, the total purchase price for the 1,000,000 common shares was $1,500,000.860,000 of the shares were purchased by James Price and the other 140,000 of the shares were purchased by various purchasers.1,000,000 shares of PEI represents approximately 2.5% of the issued and outstanding stock of PEI. This was a related-party transaction.Mr. Price is our sole director and he approved this transaction.There was no disinterested director who approved this transaction.There can be no assurance that the price reported for PEI shares on the Pink Sheets is an accurate reflection of the true value of PEI shares. This transaction had the effect of causing a change of control in the registrant.Prior to this transaction, the registrant had 268,499 shares of common stock issued and outstanding out of 1,666,666 authorized.After this transaction and giving effect to the transaction described in the paragraph below regarding the issuance of 187,000 common shares, Mr. Price owns approximately 59.1% of our issued and outstanding stock and remains our sole director. 2 On April 23, 2010, the registrant completed an issuance of 187,000 shares of common stock.This stock had been subscribed for in April, 2008 for payment of $224,400 in cash received by the corporation.The corporation issued 187,000 of its common shares to various subscribers of the stock at a per share purchase price of $1.20 per share. On June 16, 2010, the Vanguard Minerals Corporation, the registrant, entered into a Strategic Business Development Agreement ("Agreement")with Genesis Venture Fund India I, LP, a Delaware limited partnership ("Genesis").The Agreement provides that Vanguard will furnish business development services and strategic management consulting services to Genesis over a period of 24 months.The Agreement provides payment of up to $250,000 in cash by Genesis to Vanguard for the consulting services based on the milestones contained in the Agreement.In addition, under the Agreement, Vanguard will issue 125,000 shares of its common stock to Genesis in exchange for 15% of the limited partnership interests of Genesis. Vanguard President, CEOand Sole Director, James Price, who is the controlling shareholder of Vanguard is also the Managing Director of Genesis and owns 20% of the limited partnership interests in Genesis.Mr. Price exercises control of both entities and there can be no assurance that the terms of the transaction are fair to the shareholders of Vanguard or the limited partnership interest holders of Genesis or that the terms are reflective of the terms of a similar transaction between unrelated parties.There are significant contingencies required for Vanguard to meet the milestone requirements under the Agreement and receive up to the $250,000 cash milestone payments and there can be no assurance that such payments will ever occur. On September 21, 2010, Vanguard Minerals Corporation (the "Registrant") rescinded its transaction with Genesis Venture Fund India I, LP.Under the terms of the transaction entered into on June 16, 2010, Vanguard Minerals Corporation, the registrant, entered into a Strategic Business Development Agreement ("Agreement") with Genesis Venture Fund India I, LP, a Delaware limited partnership ("Genesis").The Agreement provided that Vanguard will furnish business development services and strategic management consulting services to Genesis over a period of 24 months.The Agreement provided payment of up to $250,000 in cash by Genesis to Vanguard for the consulting services based on the milestones contained in the Agreement.In addition, under the Agreement, Vanguard would have issued 125,000 shares of its common stock to Genesis in exchange for 15% of the limited partnership interests of Genesis. The rescission means that Vanguard will not be providing any consulting services to Genesis and that Genesis will return within 30 days the 125,000 shares of Vanguard stock issued to it under the Agreement.Vanguard has returned the membership interests to Genesis and Genesis has returned the 125,000 shares of Vanguard stock to Vanguard and there is no ongoing relationship between Vanguard and Genesis. The sole securities that Vanguard currently owns in another company are the 1,000,000 shares of PEI Worldwide Holdings, Inc.As of September 21, 2010, Vanguard signed an Agreement with CEO James Price and other shareholders indicating that the Company would attempt to sell or liquidate its shares to a third party buyer and that if it was unable to do so within a period of 90 days, Mr. Price and the other purchasers would agree to rescind the PEI purchase transaction and return the 1,000,000 shares of Vanguard issued in that transaction. 3 Out of concern for possible regulatory issues related to Vanguard's acceptance of stock for its management consulting services, Vanguard has made changes to the way that it conducts business.As of September 21, 2010, Vanguard has notified its clients that it will not be accepting any stock or options in any of its clients as consideration.Vanguard will only be providing services for cash compensation. As of September 21, 2010, Vanguard has closed its incubation division, Greenzone Ventures and would be involved in the alternative energy sector only in as much as it would provide management consulting services in that sector for cash.The division had not yet entered into any contracts or incubated or otherwise conducted business under the planned Greenzone model. Vanguard has also rescinded its consulting agreement with Go Healthy, Inc. effective September 21, 2010 and will only be providing consulting services to Go Healthy on a fee-for-services basis. Previously, Vanguard had been retained by Whole In One Products, Inc., to provide strategic management and business consulting services.Vanguard's compensation for such services consists of a royalty fee of 15% of Whole In One's gross sales and a 15% equity interest in the company.Vanguard has not yet begun providing services under this agreement and has not yet received the equity interest nor has it received any royalties.It is anticipated that Vanguard would begin receiving such royalties and would be issued the equity in the 3rd calendar quarter of 2010.Whole In One Products is a client of Aero Financial.Our CEO James Price is also a shareholder of Whole In One. On September, 21, 2010, we amended our agreement with Whole In One Products to provide that we would not receive any equity interest in the company.Instead, we will receive a cash bonus payment of $100,000 if Whole In One reaches $2,000,000 in gross sales of its products by June 30, 2011. Vanguard provides strategic management consulting on a fee-for-services basis.It does not accept stock or stock options or other securities of its clients for payment.Vanguard provides management consulting services to emerging growth companies.Vanguard intends to grow its management consulting business primarily by assisting companies with their domestic and international expansion plans, marketing and sales efforts. Vanguard also intends to develop its mineral properties in the Athabasca Region of Canada as soon as it can obtain the necessary funding to complete exploration of the property. If Vanguard is successful in securing funding for its mineral properties, it intends to exit the management consulting services business and has ceased to actively recruit new management clients.If, however, funding for the mineral exploration is substantially delayed, the Company may resume the solicitation and performance of management consulting work in order to provide revenue during the period where funding is being sought for the mineral properties and geological firms are being interviewed to assist in the development of the mineral resources. Our principal executive offices are located at 402 West Broadway, Suite 2800, San Diego, CA 92101. Our phone number is (858)525-5695. 4 PRINCIPAL PRODUCTS AND SERVICES We are a development stage mineral exploration company currently engaged in the process of evaluating mineral exploration opportunities and exploring ways to diversify ourselves outside of mining.We have the capacity to provide management consulting services to small companies, which we have done from time to time as well, although we intend to discontinue these activities if mineral property funding is successful. PRINCIPAL MARKETS We intend to compete in the market for mineral exploration and exploitation of mineral resources.We have not yet determined any other fields we may compete in. ADVERTISING AND MARKETING We do not currently market or advertise any products or services, however, we anticipate that we may have to market any mineral products and resources discovered in the course of our mineral exploration activities.We have not yet determined what other fields, outside of mineral exploration, we may compete in.We have also marketed our management consulting services, although we are not currently doing so. COMPETITION The mineral exploration field is filled with substantial, well-financed, multi-national competitors, although as we have not defined the specific area of mineral exploration in which we would compete, it is difficult for us to indicate the names of the specific competitors in that area.We have not yet determined what other fields, outside of mineral exploration, we may compete in.There are many established firms, including huge multinational enterprises an small and medium sized businesses who compete in management consulting.We do not believe that we can effectively be a competitor in the long-term in management consulting, although we may be able to develop some revenue for the company from these activities on a short-term basis. SIGNIFICANT CUSTOMERS As of the date of this annual report on Form 10-K for the fiscal year ended December 31, 2010, we are not and do not anticipate becoming dependent upon any single or group of major customers. INTELLECTUAL PROPERTY Overview We intend to rely for our business on a combination of pending trademarks and trade secrets in order to protect our intellectual property. We cannot be certain that the precautions we will take to safeguard pending trademarks and trade secrets will provide meaningful protection from unauthorized use. If we must pursue litigation in the future to enforce or otherwise protect our intellectual property rights, or to determine the validity and scope of the proprietary rights of others, we may not prevail and will likely have to make substantial expenditures and divert valuable resources in the process. Moreover, we may not have adequate remedies if our intellectual property is appropriated or our trade secrets are disclosed. 5 Trademarks We do not currently have any trademarks in registration, although we have a few marks that we intend to file pending additional funding. Trade Secrets Whenever we deem it important for purposes of maintaining competitive advantages, we require parties with whom we share, or who otherwise are likely to become privy to, our trade secrets or other confidential information to execute and deliver to us confidentiality and/or non-disclosure agreements. Among others, this may include employees, consultants and other advisors, each of whom we may require to execute such an agreement upon commencement of their employment, consulting or advisory relationships. These agreements generally provide that all confidential information developed or made known to the individual by us during the course of the individual’s relationship with us is to be kept confidential and not to be disclosed to third parties except under specific circumstances. As of the date of this annual report on Form 10-K for the fiscal year ended December 31, 2010, we have not executed confidentiality and/or non-disclosure agreements with any of our key employees, consultants or advisors. EMPLOYEES For the fiscal year ended December 31, 2010, we had 1 full-time employee and 3 part time employees. Weintend to expand our staff over the next twelve months, including additional hires as we identify mineral exploration opportunities and opportunities outside of mineral exploration. We are not subject to any collective bargaining agreements and believe that our relationships with our employees are good. ITEM 1A. RISK FACTORS. Our business entails a significant degree of risk and uncertainty, and an investment in our securities should be considered highly speculative. What follows is a general description of the material risks and uncertainties, which may adversely affect our business, our financial condition, including liquidity and profitability, and our results of operations, ultimately affecting the value of an investment in shares of our common stock. In addition to other information contained in this annual report on Form 10-K, you should carefully consider the following cautionary statements and risk factors. GENERAL BUSINESS RISKS We are a exploration stage company and based on our historical operating losses and negative cash flows from operating activities there is uncertainty as to our ability to continue as a going concern. We have a history of operating losses and negative cash flows from operating activities. In the event that we are unable to achieve or sustain profitability or are otherwise unable to secure external financing, we may not be able to meet our obligations as they come due, raising substantial doubts as to our ability to continue as a going concern. Any such inability to continue as a going concern may result in our security holders losing their entire investment. Our financial statements, which have been prepared in accordance with generally accepted accounting principles, contemplate that we will continue as a going concern and do not contain any adjustments that might result if we were unable to continue as a going concern. Changes in our operating plans, our existing and anticipated working capital needs, the acceleration or modification of our expansion plans, lower than anticipated revenues, increased expenses, potential acquisitions or other events will all affect our ability to continue as a going concern. Our liquidity and capital resources are very limited. Our ability to fund working capital and anticipated capital expenditures will depend on our future performance, which is subject to general economic conditions, our customers, actions of our competitors and other factors that are beyond our control. Our ability to fund operating activities is also dependent upon (i) the extent and availability of bank and other credit facilities, (ii) our ability to access external sources of financing, and (iii) our ability to effectively manage our expenses in relation to revenues. There can be no assurance that our operations and access to external sources of financing will continue to provide resources sufficient to satisfy our liabilities arising in the ordinary course of business. 6 From inception, we have historically generated minimal revenues while sustaining considerable operating losses and we anticipate incurring continued operating losses and negative cash flows in the foreseeable future resulting in uncertainty of future profitability and limitation on our operations. From inception, we have generated minimal revenues and experienced negative cash flows from operating losses. We anticipate continuing to incur such operating losses and negative cash flows in the foreseeable future, and to accumulate increasing deficits as we increase our expenditures for (i) development of our mining properties, (ii) identification of other mining properties, (iii) sale or other exploitation of mineral resources on developed properties, and (iv) general business enhancements. Any increases in our operating expenses will require us to achieve significant revenue before we can attain profitability. In the event that we are unable to achieve profitability or raise sufficient funding to cover our losses we may not be able to meet our obligations as they come due, raising substantial doubts as to our ability to continue as a going concern. RISKS ASSOCIATED WITH OUR BUSINESS AND INDUSTRY We face serious competition in our business segment from new market entrants as well as a number of established companies with greater resources and existing customer bases. The market for mineral exploration rapidly evolves and is intensely competitive as established companies and new market entrants are regularly discovering new deposits and developing new methods to exploit mineral properties.Competition in our market segment is based primarily upon: · Capital resources; · Geological and industry expertise; · Relationships with refiners and consumers of mineral resources; and · Successful strategies to cope with environmental regulation and to minimize the environmental impacts of exploration; To remain competitive in our market segment we will rely heavily upon superior mineral property selection, hiring the most qualified exploration team and receiving the best consultative advice on environmental strategies. However, we may not be able to effectively compete in this intensely competitive market.Mineral exploration is capital intensive and right now we do not have the financial resources to compete.Even if we acquire the financial resources, we may not be able to attract the talent necessary to exploit our mineral resources effectively.Moreover, we believe that as commodity prices continue to rise and industrial expansion in India and China fuel increased worldwide demand for mineral resources, competition will increase, additional companies will enter the field and established entrants will expand their exploration and exploitation activities. 7 If our mineral claims infringe on the rights of others, are clouded by previous transfers or our activities cause environmental damage, lawsuits may be brought requiring us to pay large legal expenses and judgments, lose some or all of our exploration rights and have to curtail our activities or undertake costly environmental remediation efforts We are not aware of any circumstances under which our mineral claims infringe on the rights of others or are clouded. Infringement claims, however, could arise at any time, whether or not meritorious, and could result in time consuming and costly litigation or require us to enter into net mineral royalty or other agreements. If we are found to have infringed the property rights of others, we could be required to pay damages or even cease our exploration activities.If we are found to have caused environmental damage, we may be forced to pay large damages, engineer costly remediation solutions or cease or activities. Any of these outcomes, individually or collectively, would negatively affect on our business, financial condition and results of operations. We face substantial competition in attracting and retaining qualified senior management and highly skilled key personnel and may be unable to develop and grow our business if we cannot attract and retain as necessary, or if we were to lose our existing, senior management and key personnel. As a development stage company, our success, to a large extent, depends upon our ability to attract, hire and retain highly qualified and knowledgeable senior management and key personnel who possess the skills and experience necessary to satisfy our business and client service needs. Our ability to attract and retain such senior management and key personnel will depend on numerous factors, including our ability to offer salaries, benefits and professional growth opportunities that are comparable with and competitive to those offered by more established companies. We may be required to invest significant time and resources in attracting and retaining, as necessary, additional senior management and highly skilled key personnel, and many of the companies with which we will compete for any such individuals have greater financial and other resources, affording them the ability to undertake more extensive and aggressive hiring campaigns, than we can. Furthermore, an important component to the overall compensation offered to our senior management and key personnel may be equity. If our stock prices do not appreciate over time, it may be difficult for us to attract and retain senior management and highly skilled key personnel. Moreover, should we lose any members of our senior management or key personnel, we may be unable to prevent the unauthorized disclosure or use of our trade secrets, including our technical knowledge, practices, procedures or client. The normal running of our operations may be interrupted, and our financial condition and results of operations negatively affected, as a result of any inability on our part to attract or retain the services of qualified and experienced senior management and highly skilled key personnel, any member of our existing senior management or key personnel leaving and a suitable replacement not being found, or should any of our former senior management or key personnel disclose our trade secrets. 8 RISKS ASSOCIATED WITH AN INVESTMENT IN OUR COMMON STOCK Unless an active trading market develops for our securities, you may not be able to sell your shares. Although, we are a reporting company and our common shares are listed on the OTC Bulletin Board (owned and operated by the Nasdaq Stock Market, Inc.) under the symbol “VNGM”, there is not currently an active trading market for our common stock and an active trading market may never develop or, if it does develop, may not be maintained. Failure to develop or maintain an active trading market will have a generally negative effect on the price of our common stock, and you may be unable to sell your common stock or any attempted sale of such common stock may have the effect of lowering the market price and therefore your investment could be a partial or complete loss. Since our common stock is thinly traded it is more susceptible to extreme rises or declines in price, and you may not be able to sell your shares at or above the price paid. Since our common stock is thinly traded its trading price is likely to be highly volatile and could be subject to extreme fluctuations in response to various factors, many of which are beyond our control, including: · the trading volume of our shares; · the number of securities analysts, market-makers and brokers following our common stock; · changes in, or failure to achieve, financial estimates by securities analysts; · new products introduced or announced by us or our competitors; · announcements of technological innovations by us or our competitors; · actual or anticipated variations in quarterly operating results; · conditions or trends in our business industries; · announcements by us of significant acquisitions, strategic partnerships, joint ventures or capital commitments; · additions or departures of key personnel; · sales of our common stock; and · general stock market price and volume fluctuations of publicly-traded, and particularly microcap, companies. 9 You may have difficulty reselling shares of our common stock, either at or above the price you paid, or even at fair market value. The stock markets often experience significant price and volume changes that are not related to the operating performance of individual companies, and because our common stock is thinly traded it is particularly susceptible to such changes. These broad market changes may cause the market price of our common stock to decline regardless of how well we perform as a company. In addition, securities class action litigation has often been initiated following periods of volatility in the market price of a company’s securities. A securities class action suit against us could result in substantial legal fees, potential liabilities and the diversion of management’s attention and resources from our business. Moreover, and as noted below, our shares are currently traded on the OTC Bulletin Board and, further, are subject to the penny stock regulations. Price fluctuations in such shares are particularly volatile and subject to manipulation by market-makers, short-sellers and option traders. Trading in our common stock on the OTC Bulletin Board may be limited thereby making it more difficult for you to resell any shares you may own. Our common stock trades on the OTC Bulletin Board (owned and operated by the Nasdaq Stock Market, Inc.). The OTC Bulletin Board is not an exchange and, because trading of securities on the OTC Bulletin Board is often more sporadic than the trading of securities listed on a national exchange or on the Nasdaq National Market, you may have difficulty reselling any of the shares of our common stock that you may own. Our common stock is subject to the “penny stock” regulations, which are likely to make it more difficult to sell. Our common stock is considered a “penny stock,” which generally is a stock trading under $5.00 and not registered on a national securities exchange or quoted on the Nasdaq National Market. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. These rules generally have the result of reducing trading in such stocks, restricting the pool of potential investors for such stocks, and making it more difficult for investors to sell their shares once acquired. Prior to a transaction in a penny stock, a broker-dealer is required to: · deliver to a prospective investor a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market; · provide the prospective investor with current bid and ask quotations for the penny stock; · explain to the prospective investor the compensation of the broker-dealer and its salesperson in the transaction; · provide investors monthly account statements showing the market value of each penny stock held in the their account; and · make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. 10 These requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that is subject to the penny stock rules. Since our common stock is subject to the penny stock rules, investors in our common stock may find it more difficult to sell their shares. We do not intend to pay any common stock dividends in the foreseeable future. We have never declared or paid a dividend on our common stock and, because we have very limited resources and a substantial accumulated deficit, we do not anticipate declaring or paying any dividends on our common stock in the foreseeable future. Rather, we intend to retain earnings, if any, for the continued operation and expansion of our business. It is unlikely, therefore, that the holders of our common stock will have an opportunity to profit from anything other than potential appreciation in the value of our common shares held by them. If you require dividend income, you should not rely on an investment in our common stock. Future issuances of our common stock may depress our stock price and dilute your interest. We may issue additional shares of our common stock in future financings or grant stock options to our employees, officers, directors and consultants under our stock incentive plan. Any such issuances could have the affect of depressing the market price of our common stock and, in any case, would dilute the percentage ownership interests in our company by our shareholders. In addition, we could issue serial preferred stock having rights, preferences and privileges senior to those of our common stock, including the right to receive dividends and/or preferences upon liquidation, dissolution or winding-up in excess of, or prior to, the rights of the holders of our common stock. This could depress the value of our common stock and could reduce or eliminate amounts that would otherwise have been available to pay dividends on our common stock (which are unlikely in any case) or to make distributions on liquidation. ITEM 2. DESCRIPTION OF PROPERTY. Our principal executive offices are located at 402 West Broadway, Suite 2800, San Diego, CA 92101. Our telephone number is (858)525-5695. We are hosted in the offices of our chief executive officer, James Price, free of charge and without a lease, although we have leased space from Mr. Price on a month-to-month basis without a lease agreement in the past and we have sublet space to our clients in the past without a written sublease. ITEM 3. LEGAL PROCEEDINGS. As of the date of this annual report on Form 10-K for the fiscal year ended December 31, 2010, there were no pending material legal proceedings to which we were a party and we are not aware that any were contemplated. There can be no assurance, however, that we will not be made a party to litigation in the future. Any finding of liability imposed against us is likely to have an adverse effect on our business, our financial condition, including liquidity and profitability, and our results of operations. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. 11 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Our common stock is quoted on the OTC Bulletin Board, a service provided by the Nasdaq Stock Market Inc., under the symbol “VNGM.” The following table sets forth the high and low bid prices for our common stock as reported each quarterly period within the last two fiscal years on the OTC Bulletin Board, and as obtained from investopedia.com. The high and low prices reflect inter-dealer prices, without retail mark-up, markdown or commission and may not necessarily represent actual transactions. Period High Low Fiscal year ended 2009 Quarter ended March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ Fiscal year ended 2010 Quarter ended March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ * Our common shares began trading on the OTC Bulletin Board on May, 25, 2006; thus, prior historical price information regarding shares of our common stock is unavailable. 12 STOCKHOLDERS As of April 30, 2011, there were approximately 48 holders of record of our common shares. DIVIDENDS From our inception we have never declared or paid any cash dividends on shares of our common stock and we do not anticipate declaring or paying any cash dividends in the foreseeable future. The decision to declare any future cash dividends will depend upon our results of operations, financial condition, current and anticipated cash needs, contractual restrictions, restrictions imposed by applicable law and other factors that our board of directors deem relevant. Although it is our intention to utilize all available funds for the development of our business, no restrictions are in place that would limit our ability to pay dividends. The payment of any future cash dividends will be at the sole discretion of our board of directors. RECENT SALES OF UNREGISTERED SECURITIES On May 24, 2006, we issued eighteen million seven hundred thousand (18,700,000) of our common shares to the shareholders of Wirefree in connection with a certain acquisition agreement. In May 2006, we issued 47,550,000 shares of common stock in settlement of promissory notes outstanding in the amount of $213, 260. During the period of May through July 2006, we issued 420,000 shares of common stock as part of a private placement for $ 420,000 and 200,000 common stock purchase warrants at $1.50 per share without additional consideration.The common stock purchase warrants expired unexercised on May 31, 2007. In November 2007, the Company issued 196,333 shares of the common stock of the company pursuant to a private placement for $ 58,900.The company at the same time issued 196,333 stock purchase warrants with an exercise price of $ .40 per share.All of the warrants are exercisable immediately through November 16, 2009, were issued without additional consideration and as at December 31, 2007 were outstanding. In November 2007, the Company entered into an agreement with Coastal Uranium Holdings Ltd. to acquire its right and option to acquire an undivided 50% right, title and interest in certain mineral claims in the Athabasca region.The option was acquired through payment of $ 57,585 in cash as well as 2,000,000 common shares of the Company. As of December 31, 2007, the shares had not been issued. 13 On April 6, 2008, we entered into another agreement with Coastal Uranium Holdings Ltd., whereby we acquired a 50% undivided right, title and interest to the mineral claim numbered S-110476 in the Athabasca region of Canada in exchange for $250,000 CAD ($248,508 USD) and 4,000,000 common shares of Vanguard Minerals corporation.In addition, we have agreed to take on the financial responsibility of Coastal to fund development of the mineral property that is the subject of claim S-110476. On April 23, 2010, the Company completed a sale transaction whereby it sold 1,000,000 of its common shares at a price per share of $1.50.The per share purchase price was paid in the form of shares of PEI Worldwide Holdings, Inc., a Nevada corporation ("PEI").The per share purchase price was derived from the closing price of shares of PEI on April 20, 2010 as listed on the Pink Sheets, which was $1.50 per share.Therefore, the total purchase price for the 1,000,000 common shares was $1,500,000.860,000 of the shares were purchased by James Price and the other 140,000 of the shares were purchased by various purchasers.1,000,000 shares of PEI represents approximately 2.5% of the issued and outstanding stock of PEI. This was a related-party transaction.Mr. Price is our sole director and he approved this transaction.There was no disinterested director who approved this transaction.There can be no assurance that the price reported for PEI shares on the Pink Sheets is an accurate reflection of the true value of PEI shares. This transaction had the effect of causing a change of control in the registrant.Prior to this transaction, the registrant had 268,499 shares of common stock issued and outstanding out of 1,666,666 authorized.After this transaction and giving effect to the transaction described in the paragraph below regarding the issuance of 187,000 common shares, Mr. Price owns approximately 59.1% of our issued and outstanding stock and remains our sole director. On April 23, 2010, the registrant completed an issuance of 187,000 shares of common stock.This stock had been subscribed for in April, 2008 for payment of $224,400 in cash received by the corporation.The corporation issued 187,000 of its common shares to various subscribers of the stock at a per share purchase price of $1.20 per share. On June 16, 2010, the Vanguard Minerals Corporation, the registrant, entered into a Strategic Business Development Agreement ("Agreement")with Genesis Venture Fund India I, LP, a Delaware limited partnership ("Genesis").The Agreement provides that Vanguard will furnish business development services and strategic management consulting services to Genesis over a period of 24 months.The Agreement provides payment of up to $250,000 in cash by Genesis to Vanguard for the consulting services based on the milestones contained in the Agreement.In addition, under the Agreement, Vanguard will issue 125,000 shares of its common stock to Genesis in exchange for 15% of the limited partnership interests of Genesis. Vanguard President, CEOand Sole Director, James Price , who is the controlling shareholder of Vanguard is also the Managing Director of Genesis and owns 20% of the limited partnership interests in Genesis.Mr. Price exercises control of both entities and there can be no assurance that the terms of the transaction are fair to the shareholders of Vanguard or the limited partnership interest holders of Genesis or that the terms are reflective of the terms of a similar transaction between unrelated parties.There are significant contingencies required for Vanguard to meet the milestone requirements under the Agreement and receive up to the $250,000 cash milestone payments and there can be no assurance that such payments will ever occur.Please see the Agreement, which is attached hereto as an exhibit which were filed on the Registrant's Form 8K on June 17, 2010 for the complete terms and conditions. 14 The transaction with Genesis was rescinded on September 21, 2010. We also agreed to rescind our transaction regarding the purchase of PEI shares provided that a third party buyer for the shares could not be found.There was originally a deadline for this rescission of December, 2010 but this has been extended until June, 2011. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. The following discussion and analysis of our financial condition, results of operations and liquidity should be read in conjunction with our financial statements for the fiscal years ended December 31, 2010 and 2009 and the related notes appearing elsewhere in this annual report. Our financial statements have been prepared in accordance with generally accepted accounting principles, contemplate that we will continue as a going concern, and do not contain any adjustments that might result if we were unable to continue as a going concern, however, our independent registered public accounting firms have added explanatory paragraphs in Note 6 and Note 1 respectively of each of our financial statements for the fiscal years ended December 31, 2010 and 2009, respectively, raising substantial doubt as to our ability to continue as a going concern. CRITICAL ACCOUNTING POLICIES Our critical accounting policies, including the assumptions and judgments underlying those policies, are more fully described in the notes to our financial statements. We have consistently applied these policies in all material respects. Investors are cautioned, however, that these policies are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially. Set forth below are the accounting policies that we believe most critical to an understanding of our financial condition, results of operations and liquidity. Accounting Basis These financial statements are prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles of the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the year. The more significant areas requiring the use of estimates include asset impairment, stock-based compensation, and future income tax amounts. Management bases its estimates on historical experience and on other assumptions considered to be reasonable under the circumstances. However, actual results may differ from the estimates. 15 Mineral Properties Costs of exploration, carrying and retaining unproven mineral lease properties are expensed as occurred. Mineral property acquisition costs are capitalized including licenses and lease payments. Although the Company has taken steps to verify title to mineral properties in which it has an interest, these procedures do not guarantee the Company’s title. Such properties may be subject to prior agreements or transfers and title may be affected by undetected defects. Impairment losses are recorded on mineral properties used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amount. All mineral properties held at December 31, 2010 have been fully impaired. Loss Per Share Net income (loss) per common share is computed based on the weighted average number of common shares outstanding and common stock equivalents, if not anti-dilutive.The Company has not issued any potentially dilutive common shares. Basic loss per share is calculated using the weighted average number of common shares outstanding and the treasury stock method is used to calculate diluted earnings per share. For the years presented, this calculation proved to be anti-dilutive. . Dividends The Company has not adopted any policy regarding payment of dividends.No dividends have been paid during the period shown. Revenue Recognition The Company recognizes revenue when products are fully delivered or services have been provided and collection is reasonably assured Income Taxes The Company provides for income taxes using an asset and liability approach. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect currently. Deferred tax assets are reduced by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized.No provision for income taxes is included in the statement due to its immaterial amount, net of the allowance account, based on the likelihood of the Company to utilize the loss carry-forward. Stock-Based Compensation The Company did not issue any stock-based payments to its employees in 2009 or 2008. The Company uses the modified prospective method of accounting for stock-based compensation. Under this transition method, stock compensation expense includes compensation expense for all stock-based compensation awards granted on or after January1,2006, based on the estimated grant-date fair value. 16 Recent Accounting Pronouncements In May 2009, the FASB issued SFAS 165 (ASC 855-10) entitled “Subsequent Events”.Companies are now required to disclose the date through which subsequent events have been evaluated by management. Public entities (as defined) must conduct the evaluation as of the date the financial statements are issued, and provide disclosure that such date was used for this evaluation. SFAS 165 (ASC 855-10) provides that financial statements are considered “issued” when they are widely distributed for general use and reliance in a form and format that complies with GAAP. SFAS 165 (ASC 855-10) is effective for interim and annual periods ending after June 15, 2009 and must be applied prospectively. The adoption of SFAS 165 (ASC 855-10) during the year ended November 30, 2009 did not have a significant effect on the Company’s financial statements as of that date. In connection with the preparation of the accompanying financial statements as of November 30, 2009, management evaluated subsequent events through the date that such financial statements were issued (filed with the SEC). In June 2009, the FASB issued SFAS 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles. (“SFAS 168” or ASC 105-10) SFAS 168 (ASC 105-10) establishes the Codification as the sole source of authoritative accounting principles recognized by the FASB to be applied by all nongovernmental entities in the preparation of financial statements in conformity with GAAP. SFAS 168 (ASC 105-10) was prospectively effective for financial statements issued for fiscal years ending on or after September 15, 2009 and interim periods within those fiscal years. The adoption of SFAS 168 (ASC 105-10) on July 1, 2009 did not impact the Company’s results of operations or financial condition. The Codification did not change GAAP, however, it did change the way GAAP is organized and presented. As a result, these changes impact how companies reference GAAP in their financial statements and in their significant accounting policies. The Company implemented the Codification in this Report by providing references to the Codification topics alongside references to the corresponding standards. With the exception of the pronouncements noted above, no other accounting standards or interpretations issued or recently adopted are expected to have a material impact on the Company’s financial position, operations or cash flows. Foreign currency transactions The business of the Company from Canada involves incurring a substantial number of operational transactions in Canada for which it transacts payments in Canadian currency through a bank account maintained for that purpose. Included in such transactions are payments for salaries, rent, consulting and many other expenses. At the time of payment, each Canadian disbursement is translated into the U. S. dollar equivalent amount and an exchange gain or loss on currency is recorded at that time. As of December 31, 2010, the Canadian bank account balance, which was the only account balance maintained in foreign currency at that date was converted into a U. S. dollar equivalent amount. OVERVIEW We are a development stage mineral exploration company.We currently possess certain rights to mineral claims in the Athabasca region of Canada.We anticipate that we will substantially increase development of this property sometime within the 2011 fiscal year if we are able to secure financing to pay for the necessary geological surveys. If we cannot obtain financing to complete development of the properties, we will endeavor to find a development partner or buyer for our mineral properties and will attempt to diversify our operations into as yet unidentified fields. 17 PLAN OF OPERATION We anticipate beginning development of the Athabasca mineral property sometime within 2011 or, if funding is unsuccessful, finding a partner or buyer. The specific drilling and exploration program for this property has not yet been developed, but we intend to develop this program and to execute on the program throughout the next twelve months.We also intend to continue evaluating other mineral properties for development, although there can be no assurance that we will locate any such properties on terms and conditions that would be acceptable to us. Our plans are completely dependent on obtaining additional financing.As we have no indication currently that we can obtain such financing, we are not certain as to when our plans will actually be implemented. LIQUIDITY AND CAPITAL RESOURCES As of the fiscal year ended December 31, 2010 we had $358 of cash on hand. Our net loss increased $1,005,101 from $59,000 for the fiscal year ended December 31, 2009 to $1,064,101 for the fiscal year ended December 31, 2010, and our working capital deficit increased $44,101 from a deficit of $193,630for the fiscal year ended December 31, 2009 to a deficit of $ 237,731or the fiscal year ended December 31, 2010.This increase in net loss is primarily attributable to charges we have taken for mineral property costs represented by the common shares we have issued for our mineral property rights. Net cash used in operating activities increased $8,828, from $21,336 for the fiscal year ended December 31, 2009 to $30,164 for the fiscal year ended December 31, 2010. Net cash provided by financing activities increased $52,263, from $17,737 for the fiscal year ended December 31, 2009 to $30,414 for the fiscal year ended December 31, 2009. Net cash provided by financing activities was attributable to an advance by an officer. We do not believe that our current financial resources are sufficient to meet our working capital needs over the next twelve months and, accordingly, we will need to secure additional external financing to continue our operations. We may seek to raise additional capital though private equity or debt financings and shareholder loans. As of the date of this annual report on Form 10-K for the fiscal year ended December 31, 2010, we have obtained no verbal commitments regarding further investments in our company; and, there can be no assurance that we will be able to secure additional external financing, or, if we are able to secure such external financing, that it will be on terms favorable, or even acceptable, to us. If necessary, we may explore strategic alternatives, including a merger, asset sale, joint venture or other comparable transactions. Any inability to achieve or sustain profitability or otherwise secure external financing or locate a strategic partner would have a material adverse effect on our business, financial condition, and results of operations, raising substantial doubts as to our ability to continue as a going concern, and we may ultimately be forced to seek protection from creditors under the bankruptcy laws or cease operations. Our short-term prospects are challenging considering our lack of financial resources. In the absence of additional financing, sales of our products or services, or locating a strategic partner willing to finance our further development, our short-term and long-term prospects for growth are minimal over and above incremental sales of our existing products and services. 18 ITEM 8. FINANCIAL STATEMENTS. VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) FINANCIAL STATEMENTS DECEMBER 31, 2010 19 VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) TABLE OF CONTENTS DECEMBER 31, 2010 Report of Independent Registered Public Accounting Firm F-1 Balance Sheets as of December 31, 2010 and 2009 F-2 Statements of Operations for the years ended December 31, 2010 and 2009 and the period from August 25, 2003 (inception) to December 31, 2010 F-3 Statement of Stockholders’ Equity (Deficit) as of December 31, 2010 F-4 Statements of Cash Flows for the years ended December 31, 2010 and 2009 and the period from August 25, 2003 (inception) to December 31, 2010 F-5 Notes to the Financial Statements F-6 - F-11 20 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com Report of Independent Registered Public Accounting Firm To the Board of Directors of Vanguard Minerals Corporation San Diego, California We have audited the accompanying balance sheets of Vanguard Minerals Corporation (the “Company”) as of December 31, 2010 and 2009, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the periods then ended and for the period from August 25, 2003 (inception) through December 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Vanguard Minerals Corporation as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the periods then ended and the period from August 25, 2003 (inception) through December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 6 to the financial statements, the Company has limited working capital, has not yet received revenue from sales of products or services, and has incurred losses from operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 6. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan May 12, 2011 F-1 VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS AS OF DECEMBER 31, 2 December 31, 2010 December 31, 2009 ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses - Total Current Assets Investment in securities, net of impairment of $1,020,000 - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current liabilities Accounts payable and accrued expenses $ $ Due to related parties Total Liabilities Stockholders’ Equity (Deficit) Common stock, par value $0.001, 500,000,000 shares authorized, 1,469,444 shares issued and outstanding (December 31, 2009- 85,042,002 shares issued and outstanding) Additional paid-in capital Warrants Deficit accumulated during the exploration stage ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. F-2 VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 PERIOD FROM AUGUST 25, 2003 (INCEPTION) TO DECEMBER 31, 2010 Year Ended December 31, 2010 Year Ended December 31, 2009 Period from August 25, 2003 (Inception) To December 31, 2010 REVENUES – Note 3 $ $
